Citation Nr: 1329632	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  10-06 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in  St. 
Louis, Missouri


THE ISSUES

Entitlement to service connection for sarcoidosis, to 
include as secondary to service-connected asbestosis.  


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Navy 
from August 1954 to November 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2009 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The claim has been before the Board on 
a previous occasion, and was remanded in September 2012 for 
evidentiary development.  In May 2013, the case was 
dispatched to the Veterans Health Administration (VHA) for 
an expert medical opinion.  All required actions have been 
completed.  

The Veteran's entire claims file, to include the portion 
contained in the electronic "Virtual VA" system, has been 
reviewed in this case.  


FINDING OF FACT

The evidence of record does not indicate that the Veteran 
experiences sarcoidosis or any other lung disability save 
for his already service-connected asbestosis.  


CONCLUSION OF LAW

The criteria for service connection for sarcoidosis have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the Veteran experiences a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Establishing service connection generally requires 
evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed in- service disease or injury and 
the present disability.  See Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004).

Certain chronic conditions, such as sarcoidosis, if manifest 
to a compensable degree within the first post-service year, 
will be presumed to have been incurred in active service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2012).  
Further, as this is a regulatorily-established "chronic 
disease," it is capable of service connection via a showing 
of continuity of symptomatology between service and present.  
See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331.  

Additionally, a disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.  The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
nonservice- connected disability caused by a service-
connected disability.  See Allen v. Brown, 7 Vet.App. 439 
(1995).  

In this regard, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such have resulted in a disability.  38 U.S.C.A.  
§ 1110.  Thus, in the absence of proof of a present 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly affirmed by the United States Court of Appeals 
for the Federal Circuit (Federal Circuit), which has stated 
that "a veteran seeking disability benefits must establish . 
. . the existence of a disability [and] a connection between 
the veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

In the current case, the Veteran alleges that he developed 
sarcoidosis either directly as a result of his naval 
service, to include as a result of exposure to asbestos 
while serving aboard ship, or, alternatively, as a secondary 
consequence of his service-connected asbestosis.  The record 
does include documentation of shipboard service, and as 
asbestosis has been service-connected, exposure to asbestos 
has, itself, been established for this Veteran.  

In September 2012, the Board noted that the Veteran had not, 
as of that time, been afforded a VA examination to determine 
the nature and etiology of any pulmonary disabilities.  It 
was ordered that a comprehensive VA examination be afforded.  
The returned examination report, dated in October 2012, was 
not felt to be sufficient to resolve the issue on appeal.  
Specifically, the report of examination was issued by an 
advanced practice nurse (APN) who noted "minimal 
interstitial fibrosis in the right lung base" that was 
"conceivably" related to sarcoidosis.  With respect to 
etiology, however, the APN stated that "the exact etiology 
and pathogenesis" of sarcoidosis "remain unknown."  Further, 
the examiner explained that the "Veteran is without current 
findings of sarcoidosis or chronicity of symptoms."  

The Board, in a request for an expert pulmonary opinion 
dated in May 2013, noted that establishing an "exact 
etiology" was not required in this case.  Rather, it was 
enough to show that it was at least as likely as not that 
sarcoidosis, if present, and however minimal in 
presentation, was etiologically related to service-connected 
asbestosis or, alternatively, directly to asbestos exposure 
in service.  

A pulmonology opinion, authored by a pulmonologist with the 
Philadelphia VA Medical Center (VAMC) was returned to the 
Board.  The opinion, dated in June 2013, was based on a 
thorough claims file review.  In it, the pulmonologist 
stated that "it is not at least as likely as not 
that...sarcoidosis had causal origin in service, including 
exposure to asbestos.  Furthermore, in my opinion, it is not 
at least as likely as not that...sarcoidosis was caused or 
aggravated beyond the natural course of the disease process 
by the appellant's service-connected asbestosis."  As a 
rationale, the pulmonologist explained that he had reviewed 
medical literature, and that he "cannot find any association 
or link between asbestosis and sarcoidosis."  It was 
explained that "asbestosis is the interstitial lung disease 
(so-called pulmonary fibrosis) related to inhalation of 
asbestos fibers."  He stated that "the fibers accumulate in 
the lungs and cause inflammation and fibrosis."  
Sarcoidosis, in contrast, "is a systemic inflammatory 
syndrome potentially involving many different organ systems 
whose cause is unknown."  While the "chest radiograph and CT 
scan reports are consistent with asbestos exposure," the 
pulmonologist stated that "there are no findings based on 
these two radiographic studies to even suggest the presence 
of sarcoidosis" (emphasis added).  It was clarified that any 
diagnosis of sarcoidosis was based "on the history provided 
by the appellant," but "in any case, there is no 
relationship between asbestosis and sarcoidosis."  

In order for service connection to be warranted, it is 
necessary, first and foremost, for a current disability to 
be established.  See Brammer at 223.  In the current case, 
it is not apparent that the Veteran has a diagnosis of 
sarcoidosis that has been confirmed by radiographic and 
other objective testing; however, he has been noted to have 
had some complaints of the condition by history.  

The 2008 APN assessment indicated pathology that is 
"conceivably" consistent with sarcoidosis, which is hardly 
an unequivocal endorsement of the condition being present.  
This examiner also noted that there was no currently-
identified sarcoidosis pathology upon radiographic 
examination.  The VHA pulmonologist reviewed the entire 
file, to include the radiographic history, and noted the 
difference in presentation between interstitial lung disease 
related to asbestosis and inflammatory sarcoidosis.  That 
clinician stated that the clinical evidence did not support 
a finding of a diagnosis of sarcoidosis, and even if one 
were to be present (and only the self-reported history of 
the Veteran would support such a finding), the medical 
literature did not support a linkage between asbestosis and 
sarcoidosis.  

The Board notes that the APN's assessment only noted the 
"conceivable" existence of sarcoidosis, and as this was the 
case, an opinion of a specialist was sought.  The VHA 
pulmonologist is an expert in pulmonary medicine, and his 
review, which was well-rationalized and fully explained, 
essentially determined that sarcoidosis was not present.  
Indeed, the only noted diagnosis of sarcoidosis comes from 
the Veteran's own unsubstantiated lay testimony.  

With regard to the Veteran's testimony, the Board 
acknowledges that the Federal Circuit has suggested that 
laypersons perhaps can establish the required nexus to 
service in some cases.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009) (vacating and remanding a decision in 
which the Court categorically held in a service connection 
case that "'a valid medical opinion' was required to 
establish nexus, and that [a lay person] was 'not competent' 
to provide testimony as to nexus because [that individual] 
was a layperson.").   However, the Court has also held that 
a layperson, such as the Veteran, is generally not capable 
of opining on matters requiring medical knowledge.   Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence 
of observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit stated that lay evidence is competent 
and sufficient in certain instances related to medical 
matters.  Specifically, the Federal Circuit commented that 
such instances include establishing a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional.  Id.  Similarly, the Court has 
held that when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 
303 (2007).  

In this case, regarding the issue of a diagnosis of 
sarcoidosis, and in taking the above holdings together, the 
Board finds that the Veteran's contentions regarding being 
diagnosed with sarcoidosis are not statements about 
symptomatology or an observable medical condition.  Rather, 
these contentions are statements of medical diagnoses and 
causation.  Such statements clearly fall within the realm of 
opinions requiring medical expertise.  The Veteran has not 
demonstrated any such expertise. Hence, his contentions are 
not competent medical evidence of the diagnosis of the 
claimed disability.  

On the other hand, the findings of the 2013 VHA 
pulmonologist are detailed, and well-rationalized.  The 
doctor noted what constitutes sarcoidosis, and stated that 
radiographic records did not establish the presence of that 
disability.  The pulmonologist reviewed the history of 
complaints post-service, the in-service history, and the 
entirety of the claims file when coming to his conclusion.  
It is not conclusory and is highly probative against the 
Veteran's contentions.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).

Simply put, the competent and credible evidence weighs 
against a finding that the Veteran currently experiences 
sarcoidosis.  The Veteran's own unsubstantiated lay 
assertions, which are the sole basis for any historical 
assessment of sarcoidosis, are outweighed by the expert 
pulmonologist's assessment of the radiographic evidence.  
The Veteran's assertions do not place the evidence into 
relative equipoise, and the Board must deny the claim.  

In reaching the above determination, the Board acknowledges 
that VA is statutorily required to resolve the benefit of 
the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because 
the preponderance of the evidence is against the Veteran's 
claim.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be 
against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claim for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2012).  

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Compliance with the 
first Quartuccio element requires notice of the five service 
connection elements: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.   See 38 U.S.C.A. § 5103(a); see also 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). 

It is pertinent to note that the Veteran is represented by a 
veterans service organization, and that organization is 
presumed to have knowledge of what is necessary to 
substantiate a claim for service connection.   Neither the 
Veteran nor his representative have pled prejudicial error 
with respect to the content or timing of VCAA notice.   See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to 
consider: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing an in-service event, injury, or 
disease, or manifestations during the presumptive period; 
(3) an indication that the disability or symptoms may be 
associated with service; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  With respect to the third factor, 
the types of evidence that "indicate" that a current 
disorder "may be associated" with service include, but are 
not limited to, medical evidence that suggests a nexus but 
is too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity 
of symptomatology such as pain or other symptoms capable of 
lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

In this case, the Veteran has been provided with a VA 
examination and an expert VHA review to address the 
existence of a current disability and, if present, its 
etiology.  As discussed in detail above, these reports, 
collectively, thoroughly discuss the nature of the Veteran's 
claimed disability picture.   Accordingly, they are adequate 
to resolve the issue of entitlement to service connection.  
Indeed, regarding VA's duty to assist the Veteran in 
obtaining evidence needed to substantiate his claim, the 
Board finds that all necessary assistance has been provided 
in this case.  There is no duty to provide another 
examination or a medical opinion.   See 38 C.F.R. §§ 3.326, 
3.327 (2012).  



ORDER

Entitlement to service connection for sarcoidosis, to 
include as secondary to service-connected asbestosis, is 
denied.  



______________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


